Citation Nr: 0727347	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-43 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
inguinal hernia.

2.  Entitlement to service connection for right inguinal 
hernia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
November 1979, and had subsequent service in the Wyoming Air 
National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in September 2003, a statement of the case was 
issued in November 2004, and a substantive appeal was 
received in December 2004.  


FINDINGS OF FACT

1.  In a March 1999 Board decision, entitlement to service 
connection for left inguinal hernia was denied; the veteran 
did not file a notice of appeal.  

2.  In September 2002 , the veteran filed a claim to reopen 
entitlement to service connection for left inguinal hernia.  

3.  Additional evidence received since the Board's March 1999 
decision which denied entitlement to service connection for 
left inguinal hernia is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of 
the left inguinal hernia claim, and raises a reasonable 
possibility of substantiating the claim. 

4.  The veteran's left inguinal hernia is causally related to 
his active duty service.

5.  Right inguinal hernia was not manifested during active 
service, nor is current right inguinal hernia otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  The March 1999 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002).

2.  New and material evidence has been received since the 
March 1999 denial, and the claim of service connection for 
left inguinal hernia is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  The veteran's left inguinal hernia was incurred in his 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  Right inguinal hernia was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in November 
2002.  The letter predated the July 2003 rating decision.  
See id.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); 
see also, Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The 
November 2002 letter has clearly advised the veteran of the 
evidence necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran a letter in November 2002 which advised him of the 
evidence necessary to support his service connection claims.  
With regard to the claim of service connection for left 
inguinal hernia, as will be discussed in more detail below, 
the Board has determined that service connection is 
warranted.  Therefore, any notice deficiency constitutes 
harmless error (see Bernard, supra), as section 5103(a) 
notice provisions have been satisfied, and if the veteran so 
chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the 
disability rating or effective date assigned to the award.  
Then, more detailed obligations arise, the requirements of 
which are set forth in sections 7105(c) and 5103A.  Dingess, 
19 Vet. App. at 489.  Otherwise, since the Board concludes 
below that the preponderance of the evidence is against 
entitlement to service connection for right inguinal hernia, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examination 
reports dated in January 2003 and January 2004.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Procedural & Factual Background

In June 1997, the veteran filed a claim of service connection 
for "hernia."  Evidence on file at that time consisted of 
the veteran's service medical records, post-service private 
medical records, and statements from the veteran.  

An April 1971 service medical record reflects complaints of 
pain in the left groin.  On physical examination, no hernia 
was detected.  The examiner noted that he had a "probable 
muscle strain."  In July 1971, the veteran sought treatment 
for a strained abdominal muscle, and the examiner noted that 
it was questionable whether it was due to playing basketball 
the prior day.  The examiner noted "left inguinal sore 
muscles."  On physical examination, no hernia was detected, 
and the impression was "muscle strain."  An August 1979 
examination performed for separation purposes was negative 
for a hernia.  Periodic examinations for reserve purposes in 
1984, 1986, and 1990 were negative for hernia pathology and 
the veteran denied that he had a hernia or rupture.  On a 
1995 periodic examination, it was reported that a hiatal 
hernia had been diagnosed in 1992 and had been symptomatic 
about one week a year since then.  

An April 1988 private medical record reflected complaints 
that he had pulled a groin muscle two weeks prior and he was 
still experiencing pain.  The examiner recorded that there 
was no history of hernia, but history of pain in the left 
groin with jogging.  He had been checked for hernia in the 
past and none found.  Upon physical examination, there was no 
palpable groin tenderness or palpable nodes in groins 
bilateral.  Pain was reproduced on flexion of the left thigh.  
He was prescribed stretching exercises and rest, and told to 
follow-up with an urologist if it returned.  

Private treatment records dated from February 1995 to May 
1997 include a May 1997 entry in which the veteran reported 
pain in the left inguinal area when he coughed.  The 
veteran's treating physician, John H. Babson, M.D., did not 
find a hernia on palpation, but ordered a herniogram in light 
of the veteran's complaints of longtime pain.  The herniogram 
revealed bilateral inguinal hernias.  The left hernia was 
larger, extending down approximately 4 centimeters through 
the inguinal canal.  The right extended 1 centimeter into the 
inguinal canal.

A June 1997 private medical record reflected the veteran's 
report of history of left groin pain for several years.  He 
noted the history given by the veteran of being told by 
military health care providers that he had a muscle strain 
because no hernia was palpable.  In June 1997, the veteran 
underwent an elective repair of left inguinal hernia.

Statements from the veteran reflect that he spent nine years 
in the Air Force as a telephone cable splicer.  Such work 
required physical fitness, entailed lifting of manhole 
covers, extensive climbing, pulling heavy cable through 
manhole ducts and manual digging.  He was a member of the 
Wyoming National Guard for 17 years, and participated in 
rapid runway repair which required lifting of 180 pound steel 
sheets, as well as hand digging and masonry.  He was also 
required to lift heavy equipment such as mobility bags and 
tool boxes, and maintain physical fitness.

The veteran's claim was denied in a July 1997 rating 
decision.  The veteran perfected an appeal, and in March 1999 
the Board denied entitlement to service connection for left 
inguinal hernia.  Such denial was on the basis that there was 
no evidence of a left inguinal hernia in service, and no 
evidence linking his current left inguinal hernia to service.  
The veteran did not file a notice of appeal, thus the Board's 
decision is final.  38 U.S.C.A. § 7104.  

In September 2002, the veteran filed a claim to reopen 
entitlement to service connection for left inguinal hernia, 
and also claimed entitlement to service connection for right 
inguinal hernia.  

In support of his claim, he submitted September 2002 
correspondence from Dr. Babson.  Dr. Babson stated that the 
veteran was diagnosed with and treated for bilateral, but 
specifically left, inguinal hernia in 1997.  The veteran had 
complained of inguinal pain as far back as 1971.  He had been 
a cable splicer in the military and as a party of that 
activity did a great deal of heavy lifting.  He was not aware 
of any particular incident that might have triggered this.  
Dr. Babson stated that the symptoms certainly developed 
during that time and on a number of occasions he was 
evaluated by physicians who were unable to demonstrate a 
hernia.  When he presented to Dr. Babson in 1997, he was 
unable to specifically demonstrate a hernia.  Symptoms were 
consistent with that diagnosis, and a herniogram demonstrated 
bilateral inguinal hernias, the greater of D2 being on the 
left.  He underwent a hernia repair and has been symptom 
free.  Dr. Babson opined that it is probable that the pain he 
had experienced for a number of years did relate to this 
inguinal hernia, which remained elusive to examination.

In January 2003, the veteran underwent a VA examination.  The 
veteran reported that during service he worked as a cable 
splicer, and his duties including lifting objects as heavy as 
100 pounds unassisted.  Beginning in 1972, he began 
experiencing aches and pains in both sides of his groin.  He 
was evaluated on several occasions and diagnosed with muscle 
strains and treated with rest, heat, and NSAIDs.  He had 
brief periods after conservative treatment where he did feel 
like his pain was relieved, but as soon as he went back to 
performing his regular duties his pain would occur.  In 1997, 
a diagnosis of bilateral inguinal hernias was made, and at 
that time he had been continuing to experience his usual pain 
and discomfort.  On physical examination, he had no palpable 
hernia on examination with valsalva in either the lying or 
sitting position.  He did have pain while performing valsalve 
during examination for his hernia.  He had pain with flexion 
of the hip against resistance over the psoas and in upper 
inguinal ring area bilaterally.  The examiner stated the 
following:

Clearly in 1997 [the veteran] did have 
bilateral inguinal hernias and still has 
mild bilateral inguinal hernias.  As to 
whether or not they were present while he 
was on active duty, there is no 
documentation to support this.  However, 
clearly in this patient a "negative" 
physical examination would have been 
insufficient to diagnose the problem.  It 
is therefore as likely as not that the 
inguinal hernias were present during his 
military duty.

A February 2003 herniogram showed uneventful herniogram 
suggesting mild (partial) bilateral inguinal hernias.  

In a July 2003 rating decision, the RO denied entitlement to 
service connection for inguinal hernia, bilateral.

In August 2003 correspondence, Dr. Babson noted review of the 
April and July 1971 service medical records in which the pain 
in question (left inguinal) was noted and evaluated.  Dr. 
Babson stated that although the physicians evaluating the 
veteran at that time were unable to demonstrate a hernia, 
this was still the case in 1997, when he was evaluated.  
Clearly, this was an obscure hernia, which was nevertheless 
the basis for ongoing symptoms.  

In January 2004, the veteran underwent another VA 
examination.  The examiner provided a summary of the service 
medical records, to include the April and July 1971 records, 
and August 1979 separation examination.  The examiner also 
provided a summary of the private medical reports discussed 
hereinabove, to include the opinions from Dr. Babson and the 
January 2003 VA examiner.  The VA examiner noted discussion 
of the veteran's history and treatment with a general 
surgeon.  They agreed as follows:

It is not at least as likely as not that 
this veteran's bilateral inguinal hernia 
and left inguinal herniography is due to 
the veteran's military service.  The 
veteran had documented episodes of 
inguinal pain that seemed to be acute and 
self-limiting.  The herniogram 
demonstrated bilateral inguinal hernias 
with only one side possibly being 
symptomatic or possibly both hernias 
detected by the herniogram were 
incidental findings and not related to 
his groin pain.  The fact that he has 
continued to have left groin pain after 
having the occult hernia treated 
indicates that the cause of his pain in 
the groin area is not due to inguinal 
hernias.  Several years after the hernia 
repair, he saw Dr. Babson again for 
inguinal pain that was thought due to 
musculoskeletal causes.

In a January 2004 rating decision, the RO denied entitlement 
to service connection for left inguinal hernia on the basis 
that new and material evidence had not been received, and 
also denied entitlement to service connection for right 
inguinal hernia on the basis that new and material evidence 
had not been received.  In a subsequent January 2004 rating 
decision, the RO continued the denial of entitlement to 
service connection for left and right inguinal hernia; 
however, appeared to conduct a merits analysis in denying 
such claims.

II.  New & Material Evidence

Although entirety unclear, it appears that the RO addressed 
the veteran's claims of service connection for left and right 
inguinal hernias, as claims to reopen.  The Board notes that 
entitlement to service connection for left inguinal hernia 
was previously denied in a Board decision.  Thus, his 
September 2002 claim constituted a claim to reopen.  Even if 
the RO determined that new and material evidence had not been 
received to reopen the claim of service connection for left 
inguinal hernia, the Board is not bound by that determination 
and must nevertheless consider whether new and material 
evidence has been received.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  In June 1997, the veteran claimed 
'hernia' but only the issue of entitlement to service 
connection for left hiatal hernia was adjudicated.  
Entitlement to service connection for right inguinal hernia 
was never adjudicated, thus his September 2002 claim 
constituted a new claim.  Although it appears that the RO 
characterized the issue as a claim to reopen, in fact the RO 
conducted a merits analysis as to the claim.  Moreover, the 
veteran has had the opportunity to present evidence and 
argument in support of his appeal.  Thus, there is no 
indication that the Board's present review of either claim 
will result in any prejudice to him.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for left inguinal hernia was received in September 
2002, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2006).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
Board determination in March 1999.  

Evidence received since the March 1999 Board decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the veteran's private physician and a VA 
examiner have offered positive etiological opinions 
pertaining to the veteran's claimed left inguinal hernia.  
This new evidence bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection for left inguinal 
hernia.  The claim, therefore, is reopened.  38 U.S.C.A. 
§ 5108.  The merits of the veteran's claim will be discussed 
below.

III.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Although the veteran had approximately 17 
years of National Guard service, and private medical records 
do reflect symptomatology related to left inguinal during 
this 17 year period, the veteran has not claimed any specific 
incident during his times of active duty for training or 
inactive duty for training in which he experienced inguinal 
pain, or experienced an inguinal hernia.  Moreover, reserve 
examinations do not reflect any inguinal complaints or 
diagnoses.  The basis for the veteran's claims is that his 
diagnosed left and right inguinal hernias manifested during 
his period of active service.

Left inguinal hernia

As detailed hereinabove, service medical records reflect 
complaints of left inguinal muscular strain on two occasions 
in 1971; however, no finding of a hernia.  Complaints and 
findings related to left inguinal pain were not documented 
again until April 1988, and then a hernia was detected in 
1997.  The Board acknowledges the veteran's 1995 report of a 
hiatal hernia in 1992; however, such diagnosis has not been 
confirmed by objective medical evidence.

A reading of Dr. Babson's medical opinion of record is that 
the symptomatology experienced by the veteran in 1971 could 
have been a hernia, which was undetectable by physical 
examination.  Such conclusion is based on the fact that in 
1997, physical examination did not reveal the presence of a 
hernia, until the veteran underwent a herniogram.  Thus, Dr. 
Babson opined that it is probable that his pain and 
symptomatology experienced in service was likely related to 
an inguinal hernia.  Likewise, the January 2003 VA examiner 
noted that there was no documentation of left inguinal hernia 
while on active duty, but that a negative physical 
examination would have been insufficient to diagnose the 
problem.  Based on such rationale, the examiner opined that 
it was as likely as not that the inguinal hernias were 
present during active service.  In contrast, the January 2004 
VA examiner opined that the veteran's left inguinal hernia 
was not due to the veteran's military service.  The VA 
examiner explained that the veteran's inguinal pain 
experienced in service seemed to be acute in nature, and that 
because he had undergone hernia repair in 1997 and still 
continued to experience pain, indicated that the cause of his 
pain is not due to inguinal hernias.  Based on such opinions 
of record, there is a state of equipoise of the positive and 
the negative evidence on the question of whether the 
symptomatology experienced during service was a left inguinal 
hernia.  

In light of the documented complaints of left inguinal pain 
during service; the veteran's subjective complaints and lay 
statements pertaining to a continuity of symptomatology 
pertaining to left inguinal; the positive etiological 
opinions from both Dr. Babson and the January 2003 VA 
examiner that the symptomatology experienced during service 
was likely a left inguinal hernia; and, resolving the benefit 
of the doubt in the veteran's favor, it is reasonable to 
conclude that the left inguinal hernia originated in service, 
and thus warrants service connection.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304. 

Right inguinal hernia

With regard to the claimed right inguinal hernia, it is clear 
that in 1997 a bilateral inguinal hernia was diagnosed, 
although it was left greater than right.  Moreover, 
subsequent to a diagnosis through herniogram, the veteran 
underwent a left hernia repair, but did not undergo a right 
hernia repair.  In any event, the Board recognizes a 
diagnosis of bilateral inguinal hernia from 1997 to the 
present.  

While the Board has determined that service connection is 
warranted for left inguinal hernia, the evidence of record 
does not support a finding of service connection for right 
inguinal hernia.  As detailed, service medical records are 
devoid of any complaints or objective findings to the right 
inguinal or right groin area.  As detailed, he specifically 
voiced complaints in April 1991 of pain in the left groin, 
and in July 1991 muscle soreness was detected in the left 
inguinal.  Moreover, subsequent to service, private medical 
records do not reflect any complaints related to the right 
inguinal, until a diagnosis of bilateral inguinal hernia in 
May 1997.  

Dr. Babson's and the January 2003 VA examiner's opinions of a 
positive etiological relationship of the veteran's left 
inguinal hernia to service, were based on findings that the 
veteran had experienced left inguinal pain and symptomatology 
during service which both examiners opined was likely an 
undetected left inguinal hernia.  A reading of Dr. Babson's 
opinion shows that in offering an opinion of a positive 
association with service, the focus is on the left inguinal 
pain experienced during service, which he opined was an 
obscure hernia which could not be detected on physical 
examination.  Although referring to a current diagnosis of 
bilateral inguinal hernia, Dr. Babson does not appear to 
opine that any right inguinal hernia manifested in service.  
The January 2003 VA examiner noted current bilateral inguinal 
hernia, and opined that "the inguinal hernias" were present 
during service; however, there is no objective support for a 
conclusion that a right inguinal hernia was present during 
service.  

In summary, service medical records do not reflect any 
subjective complaints of right inguinal pain, and do not 
reflect any objective findings pertaining to the right 
inguinal.  Complaints and diagnoses related to the right 
inguinal hernia are not documented until May 1997, 
approximately 18 years after separation from service.  The 
veteran has otherwise not submitted any evidence to support a 
finding that any right inguinal hernia is etiologically 
related to service.

In short, the preponderance of the evidence is against 
entitlement to service connection for right inguinal hernia.  
It follows that there is not such an approximate balance of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).




ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for left inguinal 
hernia, and entitlement to service connection for left 
inguinal hernia is warranted.  To this extent, the appeal is 
granted.

Entitlement to service connection for right inguinal hernia 
is not warranted.  To this extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


